FIL D
                                                                               ?
                                                                       OURT OF APPEALS
                                                                            DIVISION 11

                                                                    2013 JUL — AN 9 05
                                                                             Z
    IN THE COURT OF APPEALS OF THE                                                        SON
                                                            STAT§ qt F4
                                                                T
                                          DIVISION II                aY .


MULTICARE         d/ a
                   b /     MARY        BRIDGE                         No. 42567 0 II
                                                                                - -
CHILDREN'S HOSPITAL,                              I
                              Appellant,

       V.                                             ORDER AMENDING OPINION AND
                                                               DENYING MOTION FOR
STATE OF WASHINGTON DEPARTMENT                                    RECONSIDERATION
OF SOCIAL AND HEALTH SERVICES,




       The published opinion in this case was filed on January 29, 2013. This opinion is hereby

amended as follows:


       Footnote 6 on page 8 that reads:

       We have found one case analyzing this issue, and it supports our conclusion,
       Michael Reese Hosp. V. State, 44 I11 ct. Cl. 61, 1.92 WL 12147804 (1992).That
                                                          9
       court concluded that when a patient incurs expenses that exceed the spenddown,
       but the negotiated rate is less than the spenddown, the patient owes the hospital
       the negotiated_    and the State_
                      rate_               owes the hospital nothing         Rees Hosp.,
       at * 3.
          2 -


is deleted. The following language is inserted in its place:

       We have found one case analyzing this issue, and it supports our conclusion,
       Michael Reese Hosp. V. State, 44 Ill ct. Cl. 61, 1992 WL 12147804 (1992).That
       court concluded that when a patient incurs expenses that exceed the spenddown,
       but the negotiated rate is less than the spenddown, the patient owes the hospital
       the negotiated rate and the State owes the hospital nothing. Michael Rees Hosp.,
          2 -
       at * 3.   Although Illinois, unlike Washington, is   a §   209( )
                                                                     b state, this case is still
       instructive.    Section 209( )status affects income requirements for Medicaid
                                  b
       eligibility, it does not exempt participating states from the federal spenddown
       requirements at issue here. See Schweiker v. Gray Panthers, 453 U. . 34, 38 39
                                                                            S       -
       n. (1981) (States
        5          "         exercising   the §
                                           209( )option were required to adopt a
                                              b
       spend down' provision. "); Michael Reese Hosp. at * 1 (citing 42 C. . §
             -                                                          R. F
       435. 31). "
           8
42567 0 II
      - -




       We further order that Appellant's Motion for Reconsideration filed on February 8,

2013 is denied.



                                                                                           2013.
                   Q
       DATED this ,,                        day   of ,




We concur:




       Quinn -
             Brintnall, J.




        ohnson, A. .
                J.
                 C




                                               2